       Case 1:19-cv-12305-RGS Document 46 Filed 05/20/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 19-12305-RGS

                              GREGORY SMITH

                                       v.

                        TOWN OF BARNSTABLE, et al.


                    MEMORANDUM AND ORDER
               ON PLAINTIFF’S MOTION TO RECONSIDER

                                 May 20, 2020

STEARNS, D.J.

      “The granting of a motion for reconsideration is “an extraordinary

remedy which should be used sparingly.’” Palmer v. Champion Mortg., 465

F.3d 24, 30 (1st Cir. 2006), quoting 11 Charles Alan Wright, et al., Fed.

Practice and Procedure § 2810.1 (2d ed. 1995). “[A] party may not, on a

motion for reconsideration, advance a new argument that could (and should)

have been presented prior to the district court’s original ruling.” Cochran v.

Quest Software, Inc., 328 F.3d 1, 11 (1st Cir. 2003). The moving party must

“‘either clearly establish a manifest error of law or must present newly

discovered evidence.’”     Pomerleau v. W. Springfield Pub. Sch., 362 F.3d

143, 146 n.2 (1st Cir. 2004), quoting FDIC v. World Univ. Inc., 978 F.2d 10,

16 (1st Cir. 1992).    This brief statement of the law is of itself a sufficient
          Case 1:19-cv-12305-RGS Document 46 Filed 05/20/20 Page 2 of 4



ground to deny the motion to reconsider.

      I recognize that plaintiff’s grievances are heartfelt and well-expressed

in his pleadings. Out of respect, I offer the following further observations

regarding the legal deficiencies of his complaint against the four remaining

defendants. 1    As to Assistant District Attorneys Chavez and Higgins the

allegation is that they approached the prosecution of plaintiff with an

investigative bias towards female victims of domestic violence and, as a

result, conducted an imperfect investigation that ignored exculpatory

evidence that they should have discovered.           Plaintiff is correct that a

prosecutor’s immunity is not boundless, as for example, when she inserts

herself as a witness in a criminal proceeding. See Kalina v. Fletcher, 522

U.S. 118, 130 (1997). However, she is absolutely immune from liability for

all “acts undertaken . . . in preparing for the initiation of judicial proceedings

or for trial, and which occur in the course of [her] role as an advocate for the

State . . . .” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). These acts

“include the professional evaluation of evidence assembled by the police and

appropriate preparation for its presentation at trial or before a grand jury


      1Plaintiff concedes that Judge Hand enjoys absolute immunity for acts
performed in her judicial capacity and is not, as I understand, pressing any
case against her.
                                        2
          Case 1:19-cv-12305-RGS Document 46 Filed 05/20/20 Page 3 of 4



after a decision to seek an indictment has been made.” Id. And it makes no

difference that she does these things imperfectly or even unlawfully, say by

concealing exculpatory evidence, Moore v. Valder, 65 F.3d 189, 194 (D.C.

Cir. 1995), or by presenting perjured testimony at trial.             Imbler v.

Pachtman, 424 U.S. 409, 430 (1976). Nothing more is plausibly alleged

against Chavez and Higgins.

      As for District Attorney O’Keefe and Supervisory Assistant District

Attorney Patterson, plaintiff’s theory is no longer one of supervisory liability,

“but rather in [their] long-term, continuing efforts to deliberately promote a

gendered view of domestic violence and to actively advocate for adoption of

customs and practices that reflect this bias withing the criminal justice

system.” Pl.’s Mot to Reconsider at 4 (Dkt #41). To the extent that that

O’Keefe and Patterson have publicly advocated on behalf of women victims

of domestic violence, any expression of such views is absolutely protected by

the First Amendment.2 As to whether an anti-male gender bias has been

embedded in the Massachusetts criminal justice system, presumably by the

Legislature and the state courts, is a matter of public policy that is beyond



      2Patterson, for example, is cited for speaking at an event sponsored by
defendant Independence House at which participants were invited to “speak
out and act to prevent men’s violence against women.” Pl.’s Mot. at 7.
                                      3
         Case 1:19-cv-12305-RGS Document 46 Filed 05/20/20 Page 4 of 4



the discretionary authority of O’Keefe to correct as an elected District

Attorney sworn to execute the laws. As to former Secretary Bennet, the

motion to reconsider adds nothing new. 3

                                    ORDER

     For the foregoing reasons, the motion to reconsider is DENIED.


                                    SO ORDERED.



                                    /s/ Richard G. Stearns__________
                                    UNITED STATES DISTRICT JUDGE




     3   Bennet was dismissed from the case without prejudice.
                                     4
